DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 07/07/2021, has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) JP 2009-218989 that is a general background reference covering setting printing condition based on paper type.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim1, the closest prior arts searched Shimura (US 2014/0029055 A1), Toda (US 2008/0181637 A1), Miyazaki (US 2015/0153697 A1), Yoshizawa (US 20080187344 A1) and Miyazaki (US 20130216244 A1), individually or combined, disclose an image forming apparatus comprising: an image forming section configured to form an image on a sheet; a case section configured to contain the sheet; a conveyance section configured to convey the sheet contained in the case section to the image forming section; a controller configured to control the image forming section and the conveyance section according to mechanical settings information corresponding to a type of the sheet; and an acquiring section configured to acquire an identification image for identifying the type of the sheet. 
     However, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. In particular, Examiner did not find any reference that discloses or would have rendered obvious: “storage that stores therein mechanical-settings-information candidates and registered images respectively associated with the mechanical-settings-information candidates, wherein the controller determines whether or not a matching image exists when a sheet is loaded in the case section, the matching image being a registered image matching the identification image of the registered images, and adjusts the mechanical settings information based on a mechanical-settings-information candidate associated with the matching image of the mechanical-settings-information candidates when determining that the matching image exists.”

It follows that claims 2-7 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675